DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13, and 15 are rejected under 35 U.S.C. 102)a)(1) as being anticipated by Park et al., US 2009/0283763 (corresponding to US 8,384,0760).
In re Claim 1, Park discloses a thin film transistor (Fig. 1) comprising: at least one gate electrode GE1; an oxide semiconductor layer A1 located below the at least one gate electrode GE1; at least one gate insulating film GI1 provided between the oxide semiconductor layer and the at least one gate electrode GE1; and a source electrode E1 and a drain electrode E1 separated from each other with the at least one gate electrode GE1 interposed between the source electrode E1 and the drain electrode E2 in a plan view, wherein at least one of the source electrode E1 and the drain electrode E2 is provided above the gate insulating film GI1, the oxide semiconductor layer A1 includes an oxide semiconductor region ([0067]), and a plurality of conductive regions (S1, D1) including a conductive region (d2 in S1) electrically connected to the source electrode E1 and a conductive region (d2 in D1) electrically connected to the drain electrode E2, and the oxide semiconductor region A1 includes at least one channel region C1 overlapping the at least one gate electrode GE1, and at least one resistive region (d1 in S1) provided between the at least one channel region C1 and a conductive region d2 adjacent to the channel region C1, the at least one resistive region d1 having a resistance higher than a resistance (smaller in conductivity, [0069]) of the conductive region d2 (Fig. 1; ([0005-0008]; [0067 -0072]; [0079 – 0080]; [0137]).
In re Claim 2, Park discloses the thin film transistor according to claim 1, wherein the resistive region d1 is provided between the at least one channel region C1 and a conductive region adjacent to the channel region C1 (Fig. 1).
In re Claim 3, Park discloses the thin film transistor according to claim 1, wherein the resistance of the resistive region d1 (Fig. 1) is inherently identical to a resistance of the channel region C1 when the thin film transistor is in an off state. It is inherent because according to MPEP2112.01 WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case Park’s thin film transistor being identical to claimed thin film transistor inherently possesses the resistance of the channel region C1 when the thin film transistor is in an off state.
In re Claim 13, Park discloses the thin film transistor according to Claim 1, wherein the source electrode E1 and the drain electrode E2 are provided above the gate insulating film GI1.
In re Claim 15, Park discloses a display device comprising the thin film transistor according to claim 1 ([0005-0008]; [0079 – 0080]; [0137]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 11, are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al., US 6,037,197 (hereafter Yamazaki’197), in view of Park.
In re Claim 1, Yamazaki’197 discloses a thin film transistor comprising: at least one gate 112 electrode (Figs. 1); a semiconductor layer 102 located below the at least one gate electrode 112; at least one gate insulating film 115 provided between the semiconductor layer 102 and the at least one gate electrode 112; and a source electrode 131  and a drain electrode 134 separated from each other with the at least one gate electrode 112  interposed between the source electrode 131 and the drain electrode 134 in a plan view, wherein at least one of the source electrode 131 and the drain electrode 134 is provided above the gate insulating film 115, the semiconductor layer 102 includes an oxide semiconductor region, and a plurality of conductive regions (118, 121) including a conductive region 118 electrically connected to the source electrode 131 and a conductive region 121 electrically connected to the drain electrode 134, and the semiconductor region includes at least one channel region 127 overlapping the at least one gate electrode 112, and at least one resistive region 124 provided between the at least one channel region 127 and a conductive region (118, 121) adjacent to the channel region 127, the at least one resistive region 124 inherently having a resistance higher (because 124 is low-concentration impurity domains, column 6, lines 35-38) than a resistance of the conductive region (118, 121) wherein impurity ion is added (column 5, lines 35 - 40) (Figs. 1-2; column 5, line 32 –column 8, line 34). Yamazaki’s 197 does not discloses that the semiconductor layer 102 is an oxide semiconductor layer. 
Park teaches a thin film transistor with an oxide semiconductor active layer A1 (Fig. 1; ([0005-0008]; [0067 -0072]; [0079 – 0080]; [0137]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Yamazaki’197 semiconductor layer 102 with Park’s oxide semiconductor layer A1, because due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute Yamazaki’197 semiconductor layer made of silicon with Park’s semiconductor made of oxide semiconductor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 5, Yamazaki’197 taken with Park discloses the thin film transistor according to claim 1, wherein an interlayer insulating film 130 (Figs. 1) adjacent to the gate electrode 112 and formed of a silicon oxide film is layered between an electrode 238 (Figs. 2)  provided above the gate insulating film 115 among the source electrode 131 and the drain electrode 134, and the gate electrode 112.
In re Claim 6, Yamazaki’197 taken with Park discloses the thin film transistor according to claim 1, wherein the gate insulating film GI1 (Park: Fig. 1) is formed in alignment with the gate electrode GE1.
In re Claim 11, Yamazaki’ 197 taken with Park discloses the thin film transistor according to claim 1, wherein a plurality of the gate electrodes 112 (Yamazaki’ 197: Fig. 1C) are provided, a plurality of the channel regions (127, 128, 129)  that each overlap the gate electrode 112 are provided between a conductive region (118, 119, 120) electrically connected to the source electrode (131, 132, 133) and a conductive region (121, 122, 123) electrically connected to the drain electrode (134. 135, 136) in the oxide semiconductor layer 102, the plurality of conductive regions (118, 121; 119, 122; 120, 123) include a conductive region (118, 121; 119, 122; 120, 123) provided between the channel regions (127, 128, 129) adjacent to each other, and the resistive region 124 is provided between each of the channel regions (127, 128, 129)  and the conductive region (118, 119, 120); (121, 122, 123)) adjacent to each of the channel regions (127, 128, 129).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki’197 taken with Park as applied to claim 1 above, and further in view of Yamazaki et al., US 5,926,735 (hereafter Yamazaki’ 735).
In re Claim 4, Yamazaki’s 197 taken with Park discloses the thin film transistor according to  claim 1, wherein the gate insulating film 115 (Yamazaki’s 197: Figs. 1)  is formed in an island shape, a portion 127 that overlaps the oxide semiconductor layer 102 (Yamazaki’s 197’s 102 substituted with Pak’s oxide semiconductor) being smaller than the oxide semiconductor layer 102 and larger than the gate electrode 112, an interlayer insulating film 130 that contacts a part of the oxide semiconductor layer 102 is provided between an electrode238 (Yamazaki’s 197: Figs. 2) provided above the gate insulating film 115 among the source electrode 131 and the drain electrode 134, and the gate electrode 112, a region (118, 121) of the oxide semiconductor layer 102 that contacts the interlayer insulating film 130, the source electrode 131, and the drain electrode 134 is the conductive region, and a region 124 of the oxide semiconductor layer 102  that contacts the gate insulating film 115 and does not overlap the gate electrode 112 is the resistive region. 
However, Yamazaki’s 197 taken with Park does not discloses the interlayer insulating film 130 is formed of a silicon nitride film. 
Yamazaki’ 735 teaches a thin film transistor wherein an interlayer insulating film 206 (Fig. 1H) is formed of a silicon nitride film (Fig. 1H; column 9, lines 17 – 22). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Yamazaki’s 197, Park and Yamazaki’ 735, and to use the specified silicon nitride film as interlayer insulating film since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 15 above, and further in view of Yan et al., US 2017/0162606 (corresponding to US 9,991,752).
In re Claim 16, Park discloses all limitations of claim 16 except for that the display device according to claim 15, further comprising: the thin film transistor and a thin film transistor including a channel region formed of a low-temperature polysilicon film in an identical pixel.
Yan teaches a display device comprising a thin film transistor 10a with an oxide semiconductor layer 27 and a thin film transistor 10b including a channel region 17 formed of a low-temperature polysilicon film in an identical pixel (Fig. 12) (Figs. 1, 7, 8, 12; [0018 -0031], [0049-0059], [0075]). 
Yan does not discloses the oxide semiconductor layer includes an oxide semiconductor region, and a plurality of conductive regions including a conductive region electrically connected to the source electrode and a conductive region electrically connected to the drain electrode, and the oxide semiconductor region includes at least one channel region overlapping the at least one gate electrode, and at least one resistive region provided between the at least one channel region and a conductive region adjacent to the channel region, the at least one resistive region having a resistance higher than a resistance of the conductive region.
Park discloses the oxide semiconductor layer includes an oxide semiconductor region, and a plurality of conductive regions including a conductive region electrically connected to the source electrode and a conductive region electrically connected to the drain electrode, and the oxide semiconductor region includes at least one channel region overlapping the at least one gate electrode, and at least one resistive region provided between the at least one channel region and a conductive region adjacent to the channel region, the at least one resistive region having a resistance higher than a resistance of the conductive region (Fig. 1; ([0005-0008]; [0067 -0072]; [0079 – 0080]; [0137]).
To reject a claim based on this rationale set forth in MPEP 2143 (B), Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
 (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, examiner articulates the following:
(1) Yan’s reference contains a display device which differed from the claimed device by the substitution of some components (the thin film transistor 10b) with the thin film transistor of the oxide semiconductor layer having the specified structure;
(2) Park’s display device with an oxide semiconductor layer having the specified structure and its functions were known in the art;
(3) Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have substituted one known element (the oxide semiconductor with unspecified structure) for another (the Park’s oxide semiconductor with the specified structure), and the results of the substitution would have been predictable, because MacDonald’s device successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings (re, e.g. long-felt need, unexpected results, commercial success, etc.) needed, based on the Graham factual inquiries.

Claim 21 is  rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki’197, in view of Park, and in view of Yamazaki’ 735
In re Claim 21, Yamazaki’197 discloses a manufacturing method of a thin film transistor including: at least one gate electrode (112, 113, 114); a semiconductor layer (102, 103, 104) located below the at least one gate electrode (112, 113, 114); at least one gate insulating film (115, 116, 117) provided between the semiconductor layer (102, 103, 104) and the at least one gate electrode (112, 113, 114); and a source electrode (131, 132, 133) and a drain electrode (134, 135, 136) separated from each other with the at least one gate electrode (112, 113, 114) interposed between the source electrode (131, 132, 133) and the drain electrode (134, 135, 136) in a plan view, at least one of the source electrode (131, 132, 133) and the drain electrode (134, 135, 136) being provided above the gate insulating film (115, 116, 117), the semiconductor layer (102, 103, 104) including a semiconductor region, at least one channel region (127, 128, 129) overlapping the at least one gate electrode (112, 113, 114), a plurality of conductive regions (118, 121; 119,122; 120, 123) including a conductive region (118, 119, 120) electrically connected to the source electrode (131, 132, 133) and a conductive region (121, 122, 123) electrically connected to the drain electrode (134, 135, 136), and at least one resistive region (124, 125, 126) provided between the at least one channel region (127, 128, 129) and a conductive region adjacent to the channel region (127, 128, 129), the at least one resistive region having a resistance higher than a resistance of the conductive region (118, 121; 119,122; 120, 123), the manufacturing method comprising: forming the semiconductor layer (102, 103, 104); forming the at least one gate insulating film (115, 116, 117) in an island shape on the oxide semiconductor layer (102, 103, 104), a portion of the at least one gate insulating film (115, 116, 117) that overlaps the semiconductor layer (102, 103, 104) being smaller than the oxide semiconductor layer (102, 103, 104) and larger than the gate electrode (112, 113, 114); forming the at least one gate electrode (112, 113, 114) on the at least one gate insulating film (115, 116, 117); and forming an interlayer insulating film 130, the interlayer insulating film 130 covering the oxide semiconductor layer (102, 103, 104), the at least one gate insulating film (115, 116, 117), and the at least one gate electrode (112, 113, 114) (Figs. 1-2; column 5, line 32 –column 8, line 34). Yamazaki’s 197 does not discloses that the semiconductor layer (102, 103, 104) is an oxide semiconductor layer, as well as that an interlayer insulating film 130 formed of a silicon nitride film. 
Park teaches a manufacturing method of a thin film transistor with an oxide semiconductor active layer A1 (Fig. 1; ([0005-0008]; [0067 -0072]; [0079 – 0080]; [0137]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Yamazaki’197 semiconductor layer (102, 103, 104) with Park’s oxide semiconductor layer A1, because due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute Yamazaki’197 semiconductor layer (102, 103, 104) made of silicon with Park’s semiconductor made of oxide semiconductor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
However, Yamazaki’s 197 taken with Park does not discloses the interlayer insulating film 130 is formed of a silicon nitride film. 
Yamazaki’ 735 teaches manufacturing method of a thin film transistor wherein an interlayer insulating film 206 (Fig. 1H) is formed of a silicon nitride film (Fig. 1H; column 9, lines 17 – 22). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Yamazaki’s 197, Park and Yamazaki’ 735, and to use the specified silicon nitride film as interlayer insulating film since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
Allowable Subject Matter
Claims 7-10, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claim 7 – 10 and 14: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 7 as: “at least one slit that surrounds at least a part of at least one conductive region among the plurality of conductive regions is formed in the underlayer, and at least a part of the at least one conductive region is provided in the at least one slit.”, in combination with limitations of Claim 1 on which it depends.
In re Claim 12: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 12 as: “a slit that surrounds a conductive region provided between the channel regions of the oxide semiconductor layer adjacent to each other is formed in a portion of the underlayer between the channel regions of the oxide semiconductor layer adjacent to each other, the resistive region is formed in a portion of the oxide semiconductor layer covering an opening end face of the slit, and a plurality of the gate electrodes are electrically connected to each other via an oxide semiconductor layer in the slit”, in combination with limitations of Claim 1 on which it depends.
Claims 17-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 17, prior-art fails to disclose manufacturing method of a thin film transistor  comprising  step of “forming a hydrogen blocking layer that covers the at least one channel region and the at least one resistive region in the oxide semiconductor layer.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893